Citation Nr: 0521274	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-25 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected peptic ulcer; status post exploratory 
laparotomy; Billroth I surgery with postgastrectomy syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for peptic 
ulcer; status post exploratory laparotomy; Billroth I surgery 
with postgastrectomy syndrome.  A 20 percent disability 
rating was assigned, effective from September 15, 1998.  In 
April 2002, the RO increased the disability rating to 40 
percent, effective from September 15, 1998.    


FINDING OF FACT

The veteran's disability is manifested by maldigestion, 
nausea, vomiting, alternating diarrhea and constipation, 
dumping syndrome, abdominal discomfort and reflux symptoms.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for peptic 
ulcer; status post exploratory laparotomy; Billroth I surgery 
with postgastrectomy syndrome with postoperative adhesions 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305-7308 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  As this claim is being decided favorably to the 
veteran in that he is awarded the highest schedular rating 
available for his disability under the pertinent diagnostic 
code, the Board need not discuss whether VA has satisfied its 
duties under the VCAA.  Any defect in this regard would 
constitute harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  


II.  Factual background

In a December 2000 rating decision, the RO granted service 
connection for the veteran's peptic ulcer; status post 
exploratory laparotomy; Billroth I surgery with 
postgastrectomy syndrome and assigned a 20 percent disability 
rating, effective September 15, 1998.  

The veteran received private medical treatment from Desert 
Samaritan Hospital from March to August 2000.  In March 2000, 
he underwent an endoscopy and was diagnosed as having 
Billroth I stomach; hiatal hernia; and postgastrectomy 
syndrome with bezoar formation, chronic.  The veteran 
complained of frequent nausea, vomiting, and episodes of 
vomiting food eaten over 12 hours previously.  

In March 2002, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained that over the past 6 or 7 years his symptoms had 
become worse with frequent epigastric pain, maldigestion, 
belching, alternating diarrhea and constipation "acid", and 
gas.  Physical examination revealed tenderness of the 
epigastrium to deep palpation, and a well-healed surgical 
scar in his epigastrium.  The veteran was diagnosed as having 
post gastrectomy syndrome with gastroparesis, maldigestion, 
nausea, vomiting, and alternating diarrhea and constipation.  

In April 2002, the RO increased the veteran's disability 
rating to 40 percent, effective from September 15, 1998.    

From January to May 2003, the veteran received private 
medical treatment from Cigna HealthCare of Arizona.  The 
veteran complained of reflux and he was diagnosed as having 
reflux exacerbation.  He was prescribed medication, which 
only somewhat improved his condition.  

In October 2003, the veteran underwent an endoscopy.  The 
physician stated that the veteran's symptoms appeared to be 
secondary to his reflux, but with his surgery he should not 
be producing much acid.  He opined that the veteran's 
symptoms may be caused by a bilary type reflux problem.

The veteran received medical treatment from the Phoenix VA 
facility from October to December 2003.  In October 2003, the 
veteran was diagnosed as having chronic nausea with extensive 
gastric surgeries, which was suspected to be a manifestation 
of dumping syndrome.  In December 2003, the veteran had 
nausea and vomiting, which was getting worse with age, and 
associated abdominal discomfort and reflux symptoms.  He was 
reported to have dumping syndrome and postgastric surgery 
syndrome and had lost 10 pounds since May of that year.


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The impairment caused by the veteran's service-connected 
disability is evaluated under criteria provided by the 
Schedule of Ratings for Diseases of the Digestive System.  
38 C.F.R. § 4.114, Diagnostic Code 7301-7346 (2004).  The 
Rating Schedule provides that ratings under Diagnostic Codes 
7301 though 7329, inclusive, 7331, 7342, and 7345 to 7348 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(2004).

Under Diagnostic Code 7305, a 40 percent evaluation 
contemplates a moderately severe disability, with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  The highest, or 60 
percent rating, is assigned for a severe disability, with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

Pursuant to Diagnostic Code 7308, a 40 percent rating is 
assigned when there is moderate postgastrectomy syndrome with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating requires a 
severe condition associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia.  

The medical evidence in this case does not show each and 
every one of the criteria for severe (60 percent) 
postgastrectomy syndrome as listed in Diagnostic Code 7308.  
However, in the judgment of the Board there are findings 
sufficiently characteristic of this level of disability.  For 
example, the March 2002 VA examiner diagnosed the veteran as 
having post gastrectomy syndrome with gastroparesis, 
maldigestion, nausea, vomiting, and alternating diarrhea and 
constipation.  In addition, the VA medical records dated in 
2003 stated that the veteran was found to have dumping 
syndrome, in addition to nausea, vomiting, abdominal 
discomfort, reflux symptoms, and weight loss.  According to 
the Steadman's Medical Dictionary, dumping syndrome is 
"characterized by flushing, sweating, dizziness, weakness 
and vasomotor collapse . . . ."  Steadman's Medical 
Dictionary 1753 (27th ed. 2000).  Accordingly, the Board 
concludes that the disability picture more nearly 
approximates the higher 60 percent rating criteria, since 
September 15, 1998.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7308 (2004).  This is the highest scheduler rating available 
under Diagnostic Codes 7305 and 7308.


ORDER

Entitlement to a rating of 60 percent for peptic ulcer; 
status post exploratory laparotomy; Billroth I surgery with 
postgastrectomy syndrome is granted, subject to the law and 
regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


